In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 16-4254

UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                v.


VINCENT JONES,
                                             Defendant-Appellant.


        Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
       No. 3:15-cr-00048-JD-MGG-1 — Jon E. DeGuilio, Judge.



       ARGUED MAY 16, 2017 — DECIDED JUNE 28, 2017


   Before BAUER, FLAUM, and KANNE, Circuit Judges.
    BAUER, Circuit Judge. Defendant-appellant Vincent Jones
was convicted on one count of possession of a firearm by a
felon, 18 U.S.C. § 922(g)(1). On appeal, Jones challenges the
denials of his motions to suppress the guns found in his home.
We affirm.
2                                                     No. 16-4254

                      I. BACKGROUND
    Jones lived with his girlfriend, Jennifer Kelley, and her
three children in a mobile home located in Westville, Indiana.
On June 5, 2013, Kelley’s daughter (“MK”) went to a neigh-
bor’s residence to call the police to report that Jones sexually
assaulted her. Officers James Gunning and Jason Yagelski of
the Westville Police Department were dispatched to the scene.
There, both officers encountered Kelley and MK. Kelley told
the officers that she was afraid of Jones; the officers transported
Kelley and MK to the police department for further inquiry.
    At the police department, MK told the officers that she had
been sexually assaulted by Jones for several years. Kelley told
the officers that Jones was a convicted felon who had tenden-
cies of being violent and aggressive, that he had guns in a safe
in their shared bedroom, and that she feared for her life and
the lives of her children. The officers ran a criminal history
check, which confirmed that Jones was a convicted felon.
    The Kelleys and the officers returned to the residence with
three additional officers: James Jackson, Brian Piergalski, and
Corey Chavez. The officers were greeted by Jones, who opened
the door. Officer Gunning observed knives on a counter and
told Jones that he needed to vacate the premises, but allowed
him to retrieve his personal belongings. Jones followed the
officers’ instructions to step outside of the home. An officer
immediately handcuffed Jones and escorted him to a picnic
table located ten to twenty feet from the entrance of the
residence. Two officers remained with Jones.
   With Jones being detained, the officers presented Kelley
with a consent to search form. She signed the form and agreed
No. 16-4254                                                     3

to a warrantless search of her “residence and all rooms
including enclosed boxes, safes etc. to clear the home of
possible weapons and/or drugs.”
    Officer Piergalski searched Kelley and Jones’ shared
bedroom. In the bedroom, he saw two gun safes (a smaller safe
on top of a larger one), boxes of ammunition, and empty gun
holsters. He viewed several guns in the smaller safe, which was
partially open. He opened the safe’s door further to better see
the guns. Officer Jackson observed that the smaller safe’s door
was open a couple of inches.
    After seeing the contents of the open safe and in consulta-
tion with a state prosecutor, the officers ceased the search and
sought a search warrant. The LaPorte County Superior Court
issued a search warrant to search the home and the contents of
the safe for evidence of sexual assault and firearms.
    The officers conducted a full search of the home and seized
twelve firearms, over a thousand rounds of ammunition,
seventeen clips, and several firearm scopes. Jones was arrested
and charged with one count of possession of a firearm by a
felon in violation of 18 U.S.C. § 922(g)(1).
    Jones moved to suppress the products of the search; the
district court referred the case to a magistrate judge. At the
hearing, Jones argued that Kelley’s consent to search was
invalid against him because the officers did not ask him for
consent, and he did not consent, citing Georgia v. Randolph, 547
U.S. 103 (2006). Jones contended that the first search was illegal
and the search pursuant to the warrant was tainted by the
warrantless search. The magistrate judge rejected these
arguments, concluding that Randolph was not applicable
4                                                    No. 16-4254

because Jones failed to object to the search when it occurred.
The magistrate judge also found that because the initial search
was conducted with Kelley’s consent and the guns were
observed in plain view, there was nothing to taint the subse-
quent search warrant. The magistrate judge recommended that
the motion be denied.
    The district court adopted the magistrate judge’s report and
denied the motion. In denying the motion, the court rejected
two newly asserted claims raised in the objections to the
magistrate judge’s report. Relying upon Randolph, Jones argued
that the officers removed him for the purpose of preventing
him from objecting to the search, and thus Kelley’s consent was
invalid as to him. The court found that Jones did not object to
the search and that the officers did not unlawfully detain or
remove him. Instead, the court found that he voluntarily exited
the residence. Second, Jones again challenged the search of the
gun safe, arguing that the safes were closed and thus the guns
were not observed in plain view. As support, Jones relied upon
Officer Piergalski’s post-search report, which indicated that he
pulled open the door in order to see the guns. The court
rejected this argument, crediting the officers’ testimony that the
safe was open and concluding that the guns were observed in
plain view. Lastly, the court alternatively concluded that either
the inevitable discovery rule or independent source doctrine
would prevent exclusion.
    After the denial of his first suppression motion, Jones
moved to reconsider; the court granted Jones’ motion to
reopen the evidentiary hearing to allow him to testify. Jones
testified that he objected to the search, and therefore Kelley’s
consent was invalid as to him. According to Jones, two officers
No. 16-4254                                                    5

stepped inside of the residence as he retrieved his keys and
wallet. He testified that he told the officers that he did not
“need any help finding my keys or wallet, and I didn’t invite
you in.” Jones also testified that he noticed one officer “poking
around through boxes and whatnot,” and he asked the officer,
“Don’t you need a warrant?”
   On June 21, 2016, the district court denied the motion to
reconsider, finding that Jones’ testimony was not credible and
concluding that Jones’ purported statements to the officers
would not amount to an express refusal of consent as required
under Randolph. Additionally, the court found that, even if
Jones was correct that the officers unlawfully opened the safe
prior to securing the search warrant, the evidence would have
been admitted under either the inevitable discovery or inde-
pendent source exceptions to the exclusionary rule.
    Jones filed another motion to reconsider, which the district
court denied on August 1, 2016. The court rejected both Jones’
new and previously raised arguments. The court found that,
after Jones voluntarily exited the residence and was subse-
quently handcuffed by the officers, his detention was lawful,
both for the officers’ safety and because the officers had
probable cause to arrest him. The court declined to reconsider
its alternative holding that the inevitable discovery doctrine
applied.
    At trial, Officer Piergalski made inconsistent statements as
to whether the gun safe’s door was initially open. After that
testimony, Jones orally renewed his motion to suppress; the
district court denied the motion. Ultimately, a jury convicted
Jones on one count of possession of a firearm by a felon. The
6                                                     No. 16-4254

court entered its final judgment on December 19, 2016. The
court sentenced Jones to 97 months’ imprisonment to run
concurrently with the sentence he received for his state child
molestation conviction. This appeal followed.
                       II. DISCUSSION
    Jones argues the district court erred in denying his motions
to suppress the guns found in his home. First, he contends that
the district court erred in considering various issues arising
under Randolph. Second, he argues that the district court was
wrong concluding that the guns would have been inevitably
discovered.
    When reviewing a district court’s denial of a motion to
suppress, we review legal questions de novo and factual
findings for clear error. United States v. James, 571 F.3d 707, 713
(7th Cir. 2009). We “may affirm the judgment of the district
court on any ground supported in the record.” United States v.
Reaves, 796 F.3d 738, 741–42 (7th Cir. 2015).
    A. Randolph Issues
    The Fourth Amendment prohibits unreasonable searches
and seizures and provides that a warrant may not be issued
without probable cause. U.S. Const. amend. IV. A warrantless
search conducted inside a person’s home is presumptively
unreasonable and a violation of the Fourth Amendment unless
an established exception applies. United States v. Henderson,
536 F.3d 776, 779 (7th Cir. 2008) (citation omitted). One
established exception is a search of a home that is conducted
pursuant to an occupant’s voluntary consent. Fernandez v.
California, 134 S. Ct. 1126, 1132 (2014).
No. 16-4254                                                     7

    With the exception of Jones’ gun safes, there is no dispute
that Kelley had the authority to consent to the search of the
home. In Randolph, however, the Supreme Court carved out a
narrow exception to the consent exception, holding that “a
physically present inhabitant’s express refusal of consent to a
police search [of his home] is dispositive as to him, regardless
of the consent of a fellow occupant.” Randolph, 547 U.S. at
122–23. In dicta, the Court also noted that consent by a resident
might not be sufficient if there is “evidence that the police have
removed the potentially objecting tenant from the entrance [of
their home] for the sake of avoiding a possible objection … .”
Id. at 121. Justice Breyer’s concurrence defined the outer limits
of the majority opinion, determining that the holding “does not
apply where the objector is not present ‘and object[ing].’” Id. at
126 (Breyer, J. concurring); see Henderson, 536 F.3d at 781.
    The Supreme Court refined Randolph in Fernandez, empha-
sizing that Randolph’s “holding was limited to situations in
which the objecting occupant is present.” Fernandez, 134 S. Ct.
at 1133. The Court held “that an occupant who is absent due to
a lawful detention or arrest stands in the same shoes as an
occupant who is absent for any other reason.” Id. at 1134
(emphasis added). As to the Randolph dictum, the Court noted
that it “refer[s] to situations in which the removal of the
potential objector is not objectively reasonable.” Id.
    Jones argues that the warrantless search was unconstitu-
tional because the officers removed him for the sake of avoid-
ing a possible objection. Underlying this argument is the
dispute of whether Jones was “removed” by the officers as
contemplated by Randolph. Jones argues that he was removed
8                                                   No. 16-4254

because, after he voluntarily exited the home, he was removed
twenty feet from the entrance to a picnic table on the adjacent
property. In response, the government contends that he was
not removed because he was only twenty feet away from the
entrance of the residence and could see and hear what the
searching officers were doing. For our purposes here, we will
assume without deciding that Jones was in fact removed, and
then the issue becomes whether the removal was objectively
reasonable. See Fernandez, 134 S. Ct. at 1134. Jones contends
that his removal was not objectively reasonable because, unlike
the defendant in Fernandez, he was neither under arrest nor
read his Miranda rights. Rather, Jones argues that the evidence
shows he was detained away from the search on an adjacent
property under the guise of “officers’ safety.”
    We disagree. Prior to the officers conducting the search,
Kelley told them that Jones was a convicted felon who had
several guns and tendencies of violence and aggression. She
also told them that she feared for her life and the lives of her
children, one of whom had just reported to those same officers
that Jones sexually assaulted her. The officers ran a criminal
history check and confirmed Jones’ status as a convicted felon.
Upon arriving at the scene, Officer Gunning observed knives
on a counter near where he initially encountered Jones, who
then voluntarily exited the residence. Under these circum-
stances, it was objectively reasonable for the officers to remove
him not only for officers’ safety, but also because they had
probable cause to arrest him.
   Moreover, Jones’ attempt to distinguish Fernandez is
unavailing. The Fernandez Court held that the Randolph
exception does not apply where the defendant’s absence from
No. 16-4254                                                     9

the consent colloquy is the result of “lawful detention or
arrest.” Fernandez, 134 S. Ct. at 1134. This means that either a
lawful detention or arrest may be an objectively reasonable
basis for an officer to remove a cotenant. See id. at 1133–34.
Even though Jones was neither under arrest nor read his
Miranda rights, his removal was objectively reasonable as a
lawful detention. See id.
    Lastly, we note that Jones contends that the district court
erred in discrediting his testimony that he objected to the
search, and alternatively finding that those alleged objections
did not amount to an unequivocal refusal to search under
Randolph. See 547 U.S. at 122–23. The outcome of these issues
would have no effect—even if Jones expressly refused consent
to search—he was no longer “standing at the door and
expressly refusing consent” when the officers received Kelley’s
consent to search the residence. See id. at 119; Fernandez, 134 S.
Ct. at 1133. Instead, Jones was removed due to a lawful
detention, and he therefore falls outside the scope of the
Randolph exception. See Fernandez, 134 S. Ct. at 1133. As a
result, Jones’ objection would have “lost its force.” See
Henderson, 536 F.3d at 785. We conclude that Jones’ removal
was objectively reasonable, and thus Kelley’s consent was
effective to permit the warrantless search of the home.
   B. Inevitable Discovery
    Next, we come to the issue of whether the officers’ search
of the gun safe was in violation of the Fourth Amendment.
Even though Kelley had the authority to consent to the officers’
search of the home, the parties do not dispute that she lacked
the necessary authority to consent to the search of Jones’ gun
10                                                      No. 16-4254

safes. The district court concluded that, even if the officers did
not observe the guns in plain view, the evidence would have
been admitted under the inevitable discovery exception to the
exclusionary rule.1
    The doctrine of inevitable discovery provides that illegally
obtained evidence will not be excluded if the government can
prove, by a preponderance of the evidence, that the officers
“ultimately or inevitably” would have discovered the chal-
lenged evidence by lawful means. Nix v. Williams, 467 U.S. 431,
444 (1984). To meet this burden, “the government must show
(1) that it had, or would have obtained, an independent, legal
justification for conducting a search that would have led to the
discovery of the evidence; and (2) that it would have con-
ducted a lawful search absent the challenged conduct.” United
States v. Pelletier, 700 F.3d 1109, 1116 (7th Cir. 2012) (quoting
United States v. Marrocco, 578 F.3d 627, 637–38 (7th Cir. 2009))
(quotation marks omitted). The government has satisfied both
requirements.
    As to the first requirement, the government here had legal
justification for a warrant. Even prior to the entry of the home,
Kelley informed the officers that Jones had guns in a gun safe
located in their shared bedroom. She informed the officers that
Jones was a convicted felon, which was confirmed by the
officers after they ran a criminal history check. Moreover,
Kelley’s statements to the officers were corroborated by Officer
Piergalski’s observation of two gun safes, boxes of ammuni-


1
  We will assume without deciding that the guns safes were closed, and
thus the officers could not observe the guns in plain view.
No. 16-4254                                                      11

tion, and empty gun holsters, when he legally entered the
shared bedroom. Additionally, we note that Jones’ counsel
twice conceded that the officers had probable cause for a
search warrant even prior to entering the home.
    The government also satisfied the second requirement,
showing that they would have conducted a lawful search
absent the challenged conduct. Not only did the officers have
sufficient information that Jones was a convicted felon in
possession of guns prior to entering the home, but, again,
Officer Piergalski saw the two gun safes, boxes of ammunition,
and empty gun holsters upon legally entering the shared
bedroom. We are confident that the guns would have inevita-
bly been discovered by lawful means. See United States v. Goins,
437 F.3d 644, 650 (7th Cir. 2006); see also United States v. Tejada,
524 F.3d 809, 814 (7th Cir. 2008) (noting that the “requirement
of obtaining a warrant to search inside a container, when the
container is known to contain contraband or other evidence of
crime, is far from the core of the Fourth Amendment”).
   Jones also argues that the guns would not have been
inevitably discovered because Kelley had considered evicting
him. Jones claims that he would have taken the guns with him
before the execution of the warrant. There is no evidence that
Kelley had been considering evicting him prior to the day of
the search. We have considered Jones’ remaining arguments,
but none merit discussion.
                      III. CONCLUSION
   The district court’s judgment is AFFIRMED.